DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 20-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Apparatus claims 1 and 23 broadly defines the feature the second perforation device in terms of its function “configured to form the shaped perforation in the formation by flowing fluid received through the fluid channel to the formation through the perforation tunnel”. However, the description and drawings and particularly method claim 13 make clear that this function can only be carried out in a particular way, namely by “aligning a second perforation device mounted to the tool body with the created perforation tunnel” and no alternative means are envisaged.  The apparatus claim cannot include process in the claim body. Thus, claims 1 and 23 lack essential features for the function. 
	Claims 2 and 14 recite “the same trip” lacks antecedent basis.
	Claim 7 recites “the controller’” lacks antecedent basis.
Claim 9 recites “the fluid channel device” lacks antecedent basis.
Claim 10 recites “channel” that is unclear. Claim 10 depends claim 9. Is it refereeing “the fluid channel device” in claim 9 or separate channel? 
Claim 20 recites “a second perforating device” that is confusing. Claim 20 depends claim 13. Is it refereeing “a second perforating device” in claim 13 or separate device?
	Claims 2-12 and 24 are rejected as being respectively dependent on claims 1 and 23.
Claim 21 is rejected as being dependent on claim 20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fairweather (20200173249) in view of Graham et al. (20090288833 – Graham).
	Fairweather discloses a tool and method, comprising:
Re claims 1, 23 (as best understood by examiner, 112 issue) and 13 (method claim 13 is pertinent because when put the tool in operation will result in the steps as called for in the method claim): 
a tool body 16 comprising: 
at least one wall defining an opening 26, 28, the at least one wall defining an interior volume (i.e., interior of 16/22); 
a fluid channel 16 (i.e., pgh. 36, 43) extending from the opening of the at least one wall into the interior volume; 
a first perforation device 20 configured to form a perforation tunnel 32 in the cased wellbore disposed in a formation (i.e., pgh. 37, fig. 1b, 1c); and 
a second perforation device 22 (i.e., pgh. 32, ‘jetting tool’, and see pgh. 29:6 of instant application) coupled to the first perforation device 20 and to the fluid channel (i.e., fig. 1a), the second perforation device configured to form the shaped perforation in an annulus (via jetting fluid) by flowing fluid received through the fluid channel to the formation through the perforation tunnel 32.
And see pgh. 36 for a coiled tubing assembly 16 attached to the tool body, the coiled tubing assembly comprising: a coiled tubing connected to the opening 26, 28 of the wall, wherein the coiled tubing is fluidly connected to the fluid channel of the tool body; and a pump configured to convey the fluid in the coiled tubing in claim 23.
And see pgh. 43 for aligning step in method claim. 
Fairweather is silent on the second perforation device configured to form the shaped perforation in the formation. Graham teaches perforation device 78 configured to form the shaped perforation (via nozzle 80) in the formation 46 (i.e., fig. 4A, pgh. 85). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the tool of Fairweather with teaching of Graham to have the second perforation device configured to form the shaped perforation in the formation, to promote the preferential hydraulic fracture/perforation initiation (i.e., Graham, pgh. 85).
Fairweather further discloses,
Re claims 2, 14 (as best understood by examiner, 112 issue), the first perforation device is configured to form the perforation tunnel 32 in the cased wellbore 12 and the second perforation device is configured to form the shaped perforation in the formation by flowing fluid received through the fluid channel to the formation 40 through the perforation tunnel in the same trip (i.e., pgh. 33).
Re claim 3, the second perforation device comprising at least one jetting port 26 in fluid connection with the fluid channel.
Re claim 4, a controller (i.e., fluid pumped from surface) operable to control the first perforating device and the second perforating device.
Re claim 5, the well tool comprises a turbine (i.e., pgh. 39:1-4, ‘rotating member’) to convey fluid from the channel into the second perforation device.
Re claim 6, the turbine is configured to increase the fluid pressure of the fluid (i.e., pgh. 43, ‘pulsed fluid’) exiting the fluid port.
Re claim 7 (as best understood by examiner, 112 issue), the controller is arranged in the interior volume (i.e., the fluid flows through a central bore of the body 16) of the body 16.
Re claim 8, a motor operable to rotate the tool body (i.e., pgh. 36, ‘drill string’ generally rotates, requires a motor, and pgh. 43, ‘rotated as desired’ requires a motor).
Re claim 9 (as best understood by examiner, 112 issue), the first perforating device comprises at least one jetting port (i.e., pgh. 37, ‘the perforating tool 20 may be any tool which can create individual holes 32 in casing 12’) in fluid connection with the fluid channel device.
Re claim 10 (as best understood by examiner, 112 issue), channel comprises a switching valve (i.e., pgh. 39, ‘rotating valve’) operable to flow fluid into the first perforation device or the second perforation device.
Re claim 11, comprising a power source (i.e., pgh. 36, fluid pumped form surface) arranged in the interior space or the at least one wall and operable to power the first perforating device, and the second perforating device.
Re claim 12, the first perforation device, and the second perforation device are attached to a coiled tubing (i.e., pgh. 36, ‘coiled tubing’).
Re claim 15, actuating the second perforating device comprises jetting a slurry (i.e., pgh. 47, ‘pulsed cement slurry’) into the perforation tunnel.
Graham further discloses,
Re claim 16, the slurry is acid soluble (i.e., claim 28)
Re claim 17, jetting an acid solvent into the shaped perforation (acid can be used as solvent, www.answers.com/chemistry/Is_acid_a_solvent).
Fairweather further discloses,
Re claim 18, actuating the first perforating device 20 comprises jetting a slurry (i.e., pgh. 37, ‘the perforating tool 20 may be any tool which can create individual holes 32 in casing 12’) towards a casing of a wellbore.
Re claim 19, the slurry is an abrasive slurry (i.e., pulsed cement slurry is abrasive).
Re claim 20 (as best understood by examiner, 112 issue), actuating a second perforating device 22 of the body to place shaped perforation comprises measuring using a perforation measuring device 24 and transmitting a perforation measurement to the controller (i.e., 24 is flow modifier device that depends on flow of the fluid)
Re claim 21, comprising comparing (i.e., by well operator) the shaped perforation measurement to a predetermined threshold (i.e., set by the well operator).
Re claim 22, actuating the second perforation device to form the shaped perforation having predetermined dimensions (by ports 26 and nozzle 28), through the perforation tunnel 32.
Re claim 24, the second perforating device comprises: a turbine (i.e., pgh. 39:1-4, ‘rotating member’) in fluid connection with the fluid channel; and fluid port arranged downstream (i.e., in order to direct fluid flow toward ports/nozzle), fluidly connected to the turbine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676